The State of TexasAppellee




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 28, 2015

                                        No. 04-15-00509-CR

                                        Terrance RAMSEY,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR5401
                         Honorable Maria Teresa Herr, Judge Presiding


                                           ORDER

         On September 18, 2015, we issued an order stating that it appeared that this appeal
should be dismissed pursuant to Rule 25.2(d) of the Texas Rules of Appellate Procedure. See
TEX. R. APP. P. 25.2(d). We noted that the clerk’s record contained a trial court certification
stating that this “is a plea-bargain case, and the defendant has NO right of appeal.” Based on our
initial review of the clerk’s record, it appeared that the certification accurately reflected that this
was a plea bargain case, and the appellant, Terrance Ramsey, did not have a right to appeal.
Thus, our order stated that this appeal would be dismissed pursuant to Rule 25.2(d), unless an
amended trial court certification showing that appellant had the right of appeal was made part of
the appellate record. A copy of our order was sent to appellant’s court-appointed appellate
counsel, Michael Raign. To date, no amended trial court certification has been filed.

       However, further review of the clerk’s record shows that appellant filed a motion to
suppress physical evidence on November 8, 2013, and the trial court signed an order denying the
motion on March 12, 2014. Texas Rule of Appellate Procedure 25.2(a)(2)(A) provides that, in a
plea-bargain case, a defendant may appeal those matters that were raised by written motion filed
and ruled on before trial. See id. 25.2(a)(2)(A). Therefore, if appellant is appealing the denial of
this motion to suppress, the trial court’s certification is defective.
        We, therefore, ORDER the trial court to determine whether or not its original
certification is defective and, if necessary, to correct any defect in its certification no later
than November 24, 2015. We also ORDER the trial court clerk to file a supplemental clerk’s
record containing any corrected certification no later than December 2, 2015. In the event that no
amended trial court certification showing that appellant has the right to appeal is made part of the
appellate record, this appeal will be dismissed.



                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court